UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 10, 2015 MABVAX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-31265 93-0987903 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11588 Sorrento Valley Rd., Suite 20 San Diego, CA 92121 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (858) 259-9405 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION ITEM 7.01 REGULATION FD DISCLOSURE. On August 10, 2015, MabVax Therapeutics Holdings, Inc. (the “Company”) issued a press release announcing results for the quarter ended June 30, 2015. A copy of the press release is attached to this report as Exhibit 99.1 and is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed incorporated by reference into any of the Registrant’s registration statements or other filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. The exhibit listed in the following Exhibit Index is filed as part of this Current Report on Form 8-K. Exhibit No. Description MabVax Therapeutics Holdings, Inc. Press Release issued August 10, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MABVAX THERAPEUTICS HOLDINGS, INC. Dated: August 10, 2015 /s/ J. David Hansen J. David Hansen President and Chief Executive Officer
